ROPES & GRAY LLP THREE EMBARCADERO CENTER SAN FRANCISCO, CA 94111-40 06 WWW.ROPESGRAY.COM July 27, 2010 Matthew Gaarder-Wang T +1 F +1 matthew.gaarder@ropesgray.com VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C.20549 Re: HighMark Funds (the “Trust”) File Nos. 033-12608 and 811-05059 Filing Pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934 Ladies and Gentlemen: Enclosed for filing via EDGAR on behalf of the Trust pursuant to Rule 14a-6(a) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), are the following materials for use in connection with a meeting of shareholders of each series of the Trust (the “Meeting”):(i) a notice of meeting, (ii) a preliminary proxy statement and (iii) a form of proxy card.The Meeting is being called for the purposes described in the enclosed notice of meeting. We request that you provide comments on the enclosed prior to the end of the ten-day period prescribed by Rule 14a-6(a) under the Exchange Act.The Trust hopes to begin mailing the proxy materials to shareholders as soon as possible after the end of such period. Please direct any questions or comments concerning this filing to the undersigned at (415) 315-6302. Very truly yours, /s/Matthew Gaarder-Wang Matthew Gaarder-Wang Enclosures
